COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00197-CV


IN THE INTEREST OF B.W.B.,
M.P.B., AND P.M.B., CHILDREN




                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. D2006220

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On June 13, 2014, appellant C.A.B. filed a notice of appeal from an order

holding her in contempt. On June 19, 2014, we sent her a letter expressing our

concern that we lacked jurisdiction over the appeal because the order did not

appear to be a final judgment or appealable order. We invited appellant to file a




      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal, but she has not filed any

response.

      Although the order allows appellant to post bond to suspend her

commitment “pending appeal,” contempt orders are not subject to being

challenged by a direct appeal. See In re Office of Attorney Gen. of Tex., 215

S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding) (“Decisions in

contempt proceedings cannot be reviewed on appeal because contempt orders

are not appealable, even when appealed along with a judgment that is

appealable.”); Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort

Worth 2001, pets. denied) (en banc) (stating the same and explaining that a

“contempt judgment is reviewable only via a petition for writ of habeas corpus (if

the contemnor is confined) or a petition for writ of mandamus (if no confinement

is involved)”). Therefore, because we do not have jurisdiction over appellant’s

attempted appeal from the trial court’s contempt order, we dismiss this appeal.

See Tex. R. App. P. 42.3(a), 43.2(f); Cadle Co., 50 S.W.3d at 671.



                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 24, 2014




                                        2